—In an action to recover damages, inter alia, for breach of contract and conversion, the defendant Joseph Sternschein appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered April 30, 1993, as denied his motion to compel the plaintiff to accept a late answer to the amended complaint and granted the plaintiffs cross motion for a default judgment on its fourth and ninth causes of action, and (2) from a judgment of the same court (Collins, J.), entered June 18, 1993, which is in favor of the plaintiff and against him in the principal sum of $70,633.
*376Ordered that the appeal from the order entered April 30, 1993, is dismissed; and it is further,
Ordered that the judgment entered June 18, 1993, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The Supreme Court was correct in determining that Sternschein had failed to submit a sufficient affidavit of merit (see, Brosnan v Behette, 186 AD2d 165). Thus, the Supreme Court did not improvidently exercise its discretion in denying Sternschein’s motion to compel acceptance of his late answer to the amended complaint and in granting the cross motion for a default judgment as to the fourth and ninth causes of action. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.